Citation Nr: 0323117	
Decision Date: 09/09/03    Archive Date: 09/23/03	

DOCKET NO.  98-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right hand numbness, to include as due to an 
undiagnosed illness. 

2.  Entitlement to service connection for the residuals of a 
left ankle sprain. 

3.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB). 

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for residuals of an 
injury to the left middle finger. 

6.  Entitlement to service connection for gastritis and 
esophagitis, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for dental trauma, 
residuals of a fractured tooth #9. 

8.  Propriety of the initial noncompensable evaluation for 
the residuals of a fractured right ring finger. 

9.  Propriety of the initial noncompensable evaluation for 
desquamating dermatosis of the hands and feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980 and from August 1983 to June 1995.  He is a Persian Gulf 
War veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This rating decision also denied service connection for 
residuals of an injury to the right little finger, and for 
residuals of a right thigh muscle strain, and entitlement to 
a 10 percent evaluation in accordance with 38 C.F.R. § 3.324 
(2002), but while the veteran disagreed with this rating 
decision, his December 1998 substantive appeal, which 
specifically listed the nine issues addressed in this 
decision, did not mention these other three issues.  Lacking 
a substantive appeal, these issues are not properly before 
the Board for appellate review.  38 C.F.R. § 20.200 (2002).  
Although the representative subsequently noted these issues 
in a VA Form 646 submitted in January 2002, this document 
cannot be accepted as a timely substantive appeal and, to the 
extent that such statement may serve as a claim to reopen 
these issues, it is referred to the RO for appropriate 
action.  

All of the remaining issues are decided herein on appeal, 
except that the veteran's claim for an increased evaluation 
for a skin disorder of the hands and feet is remanded for 
additional evidentiary development, and consideration of new 
schedular criteria for disability evaluations.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  A right hand disability manifested by numbness was not 
incurred during military service, and objective indicators or 
symptoms of an undiagnosed illness manifested by right hand 
numbness is not found.  

3.  Chronic residuals of left ankle sprains during service 
are not clinically demonstrated.  

4.  PFB was manifested as a chronic condition during service 
and has continued after service.

5.  Headaches were not incurred in military service, and 
objective indicators or symptoms of an undiagnosed illness 
manifested by headaches are not found.

6.  Residuals of an injury to the left middle finger which 
occurred during service are not clinically identified at any 
time after service.

7.  Gastritis and esophagitis which occurred during service 
is shown to have been acute and transitory and resolved 
without residual prior to service separation, and there are 
not objective indicators or signs or symptoms of an 
undiagnosed illness manifested by gastritis and esophagitis 
or chronic right upper quadrant pain.

8.  The veteran sustained a fracture of tooth 9 due to trauma 
during service.  

9.  The residuals of a right ring fracture are manifested by 
some limitation of motion and some pain on use but the 
collective disability clinically demonstrated does not meet 
or closely approximate either extremely unfavorable ankylosis 
or amputation of that finger at the site of the injury.  


CONCLUSIONS OF LAW

1.  Disabilities manifested by right hand numbness, headaches 
and gastritis and esophagitis with associated right upper 
quadrant pain, were not incurred or aggravated in active 
military service nor may an undiagnosed illness manifested by 
signs or symptoms involving right hand numbness, headaches, 
or gastritis and esophagitis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 
1118, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).

2.  Residuals of a left ankle sprain and residuals of an 
injury to the left middle finger were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  PFB was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  Traumatic fracture of the veteran's tooth #9 during 
service does not meet the criteria for an award of service 
connection for VA compensation purposes, but does meet the 
criteria for entitlement to Class II(a) VA outpatient dental 
treatment for that tooth.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2002).

5.  The criteria for an initially compensable evaluation for 
the residuals of a fractured right ring finger have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.68, 4.71a, Diagnostic Codes 5155, 5227 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Veterans Claims Assistance Act of 2000 
(VCAA), and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, rating decisions, and statements of the case 
informed the appellant and representative of the evidence 
necessary to substantiate his pending claims.  He has been 
informed of the laws and regulations applicable both to 
service connection claims and to particular claims for 
increased evaluations.  He was informed of the specific laws 
and regulations governing VCAA in the February 2003 
supplemental statement of the case.  The RO has notified him 
of the types of evidence necessary to assist in support his 
claims and has offered to assist him in collecting any 
relevant evidence which he might reasonably identify through 
proper completion of consent for release of medical evidence 
records forms which were provided him.  The RO collected the 
service medical records and all records of the veteran's 
treatment with VA including multiple VA examinations.  These 
VA examinations are adequate for rating purposes.  The 
evidence on file does not show nor does the veteran contend 
that there are any additional relevant medical records or 
other evidence available which have not been collected for 
review.  The Board finds that the veteran has been informed 
of the evidence which he must present and the evidence which 
VA would collect on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be established for certain listed 
disabilities, including arthritis, if they are shown to have 
become manifest to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (cl); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the showing of a chronic disability in service, there is 
required a combination of manifestations sufficient to 
establish the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illness to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War or to a degree of 10 percent or more some time 
thereafter.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) Fatigue, (2) signs or 
symptoms involving the skin, (3) headache, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) neuro-
psychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper and lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  Supervening conditions, willful 
misconduct, or affirmative evidence that the condition was 
not incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118; 38 C.F.R. § 3.317.

The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 C.F.R. § 3.317.

Right Hand Numbness:  In September 1979, the veteran 
complained of numbness of his right hand for one week.  He 
had come in the week before for a hand rash and had been 
given a salve which he said had caused the hand to become 
numb.  The impression was an old nerve palsy "probably" 
secondary to "pressure at desk."  There is no evidence in 
the service medical record that the veteran ever again sought 
treatment with this complaint over the remainder of his 
military service through 1995.  The physical examination for 
separation noted that the upper extremities were normal 
although the veteran apparently did note some occasional 
symptoms of this hand at separation.  No disability was 
identified.  

After service, a September 1995 VA X-ray of the right hand 
was entirely negative.  Except for identifiable disability of 
the right ring finger (which will be addressed below), the 
hands were shown to have normal ranges of motion and strength 
without atrophy.  Upon VA examination in September 1995, 
there was noted a loss of sensitivity to pinprick over the 
ulnar side of the right hand little finger.  No disability, 
however, was demonstrated from this finding.  There was no 
finding of any neurological disability of the right hand in a 
follow-up VA examination in July 1996.  VA examination and X-
ray study of the hand in January 2003 resulted in findings of 
negative 3rd, 4th, and 5th fingers of right hand, and the 
diagnosis was "normal."  The remainder of the clinical 
records on file reveal that the veteran has never sought 
treatment for right hand numbness and these records contain 
no complaint, finding, treatment or diagnosis for such 
symptom at any time since the initial complaint made by the 
veteran during service in 1979.

A preponderance of the evidence is against the claim of 
service connection for a disability manifested by right hand 
numbness.  No discrete or identifiable trauma or injury of 
the hand is shown to have resulted in such symptoms 
commencing in 1979 and there is a complete absence of 
evidence of chronicity in symptoms consistent with right hand 
numbness since the veteran's initial complaint in 1979.  X-
ray studies are negative, and range of motion and strength 
are shown to be normal.  A single notation of paresthesia to 
pinprick on the ulnar aspect of the right hand little finger 
do not amount to a sufficient finding of disability for 
service connection purposes.  There is an absence of a clear 
and identifiable pathology resulting in impairment of the 
hand sufficient to warrant an award of service connection.  
Finally, although service connection may be presumed for 
numbness of the right hand as due to undiagnosed illness, the 
Board does not find sufficient objective evidence of chronic 
disability nor is pinprick paresthesia considered sufficient 
to manifest a neurological impairment to a compensable degree 
at any time during or after service.  It is also noted that 
the only clinical record noting a complaint of right hand 
numbness in 1979 occurred many years prior to the Gulf War.

Left Ankle Sprain:  In September 1987, the veteran complained 
of pain of the left ankle and leg for one week after playing 
football.  Examination showed no swelling, redness or 
tenderness to touch.  The assessment was muscle tenderness.  
In June 1989, the veteran complained of a left ankle sprain 
from playing basketball.  Examination showed no effusion and 
no ecchymycosis, and there was a negative drawer sign and 
strength was 5/5.  There was minimal pain on deep 
palpitation.  The impression was a Grade I ankle sprain.  In 
March 1993, the veteran complained of left ankle pain after 
jogging.  Examination showed full range of motion with no 
edema or erythema and a negative drawer sign.  The assessment 
was ankle sprain.  At service separation in May 1995, the 
veteran noted that he occasionally wore an ankle brace.  The 
examination for separation, however, showed that the lower 
extremities, including the ankle, were normal.  

Following service, a September 1995 VA X-ray was interpreted 
as being negative, showing no significant bone or joint 
abnormality.  VA examination that month revealed that both 
ankle joints had full range of painless motion.  The veteran 
reported having some discomfort over the lateral ankle 
ligaments.  There was no diagnosis of left ankle disability.  
VA examination in July 1996 revealed that the feet and ankles 
were normally configured, and there was normal range of 
motion in the ankle joints.  The veteran reported his history 
of recurrent sprains during service but said it did not 
affect his work and that it did not affect his function.  The 
remainder of the medical evidence on file does not show that 
the veteran has ever sought any treatment for recurrent left 
ankle sprain or for residuals of ankle sprain which had 
occurred during service.  No discrete or identifiable 
pathology or disability of the left ankle has been identified 
sufficient to warrant an award of service connection for such 
disability.  No arthritis of the left ankle joint which might 
be attributable to injuries during service has been 
identified.  In the absence of clinically identifiable 
pathology of the left ankle, an award of service connection 
for left ankle disability is not warranted.

PFB:  The service medical records have numerous entries 
documenting the veteran's chronic problems with PFB.  The 
veteran was provided numerous waivers excusing him from 
shaving as a result.  The service medical records also 
clearly document that the veteran routinely failed to follow 
clinical instructions provided him for proper treatment of 
PFB, and that this failure aggravated the condition.  

At the time of the August 1996 VA examination, the veteran 
was noted to have "Barber's psoriasis" on the right side of 
his chin in the shaving area "which is obviously not being 
treated at this time."  PFB is not shown to have preexisted 
service, is clearly shown to have been chronic throughout the 
veteran's years of military service, and is shown to have 
remained chronic thereafter.  An award of service connection 
for PFB is warranted.

Headaches:  In May 1977, the veteran complained of dizziness, 
headache and eye pain.  The impression from examination was 
sinusitis.  In December 1978, the veteran complained of nasal 
congestion, runny eyes, coughing, headache, and stomach 
cramps for two days.  The assessment was viral syndrome.  
There are no other complaints or findings with respect to 
headaches through the remainder of the veteran's military 
service.  Although the veteran complained of having migraines 
at the service separation examination, the examination report 
noted that the head and neurologic functions were normal.

There was no finding of headache or migraine upon VA 
examination in September 1995.  A VA examination in August 
1996 noted a normal neurological examination, and there were 
no findings with respect to headache or migraine.  A VA 
examination in July 1996 only noted headache diagnosed as 
migraine, "by history."  During that examination, the 
veteran reported that he had intermittent headaches that come 
"maybe once a month, usually at night."  He felt that sun 
exposure during daytime precipitated the event of headaches 
at night.  He took Motrin or Tylenol and it was relieved.  
There is no evidence that the veteran had ever sought 
treatment for chronic headaches or migraine headache at any 
time since service separation.  

A preponderance of the evidence of record is against a claim 
of service connection for a chronic headache or migraine.  
There is no identifiable pathology of the neurological, 
cardiovascular or respiratory systems to account for 
headaches.  Actual migraine headache has never been diagnosed 
at any time either during service or by VA examination 
thereafter.  The headaches shown during service were clearly 
attributable to a viral infection and sinusitis, which 
conditions were acute and transitory and resolved.  
Additionally, although service connection may be presumed for 
headaches as due to undiagnosed illness if that condition is 
manifested to a compensable degree after service in the 
Persian Gulf War, service connection on this basis is not 
warranted because there is an absence of objective evidence 
demonstrating signs or symptoms of a chronic disability for 
confirming undiagnosed headaches of at least six months 
duration, or any time compensable in degree.  It is also 
noted that the only headaches actually noted during service 
occurred years prior to the Gulf War.

Left Middle Finger Injury:  In May 1992, the veteran reported 
that his left middle finger had been swollen for three weeks.  
The swelling was located at the distal interphalangeal joint.  
There is no further evidence that the veteran ever sought 
treatment for this finger at any time during or after active 
military service.  There was no complaint with respect to 
this finger at the service separation in May 1995 which 
recorded that the upper extremities were normal.

A left middle finger disability was not identified at VA 
examination in September 1995.  A VA examination in July 1996 
noted normal range of motion of this finger with the 
exception of some mild stiffness of the left midfinger.  The 
diagnosis was left midfinger history of injury, "healed with 
no defect mobility or grip."  There was no left middle 
finger disability identified on VA examination in August 
1996.  The remaining medical records on file reveal that the 
veteran has never sought treatment for any problem with his 
left middle finger at any time since service separation.

A preponderance of the evidence is against a claim of service 
connection for the residuals of a left middle finger injury.  
The swelling of the veteran's left middle finger joint during 
service in May 1992 is shown to have been an acute injury 
which has resolved without identifiable residual disability.  
In the absence of a chronic disability which can be 
objectively demonstrated upon examination and/or X-ray study, 
an award of service connection is not warranted.

Gastritis and Esophagitis:  In July 1994, the veteran 
presented with a 30-day history of right side abdominal pain.  
Extensive diagnostic studies including biliary scan, 
ultrasound, abdominal CT scan, and X-ray studies revealed no 
clear pathology or evidence of obstruction or gallbladder 
involvement.  A small (left side) kidney stone was discovered 
but this was not found to be the cause of the veteran's 
discomfort.  In August 1994, a double barium contrast upper 
GI series revealed no evidence of hiatal hernia or reflux.  
The stomach was normal in appearance and the duodenum and 
small bowel were normal and the study itself was considered 
normal.  Laboratory studies revealed past evidence of then-
resolved hepatitis.  An endoscopy performed in December 1994 
resulted in a finding of mild gastritis and esophagitis with 
no ulcer.  Gastritis and esophagitis was diagnosed and 
treated and, by February 1995, symptoms had improved.  
Gastritis and esophagitis was noted on retirement examination 
only "by history."

Shortly after service, a September 1995 VA examination 
resulted in no finding of gastritis and esophagitis.  There 
was a notation of peptic ulcer disease "by history" only.  
An air contrast upper GI with barium noted that the stomach 
and esophagus appeared normal and there was no hiatal hernia 
or gastroesophageal reflux.  There were prominent mucosal 
folds.  An X-ray study confirmed findings during service of a 
likely small kidney stone on the left.  A VA examination in 
July 1996 noted only a history of gastritis and esophagitis 
and noted previous right upper quadrant pain associated with 
that history but there was no such pain at that time.  An 
August 1996 VA examination found no evidence of gastritis and 
esophagitis and no complaints of nausea or diarrhea.  It was 
also noted that the veteran still had a small left side 
kidney stone which was coincidental at the time of his 
abdominal pain during service, was not relevant to that pain 
and was causing no problems at the time.

While not directly relevant to esophagitis and gastritis, the 
Board notes that in May 2001, the veteran's kidney stone 
became active and painful and was treated by VA with 
ultrasound.  As this kidney stone was first diagnosed during 
service, the RO subsequently granted service connection for 
the residuals of the stone made effective from service 
separation in July 1995.  

A preponderance of the evidence of record is against the 
claim of service connection for esophagitis and gastritis.  
This condition is clearly demonstrated to have been an acute 
episode during service which was resolved prior to service 
separation without clinical residual.  This conclusion is 
supported by significant diagnostic studies and laboratory 
findings made during and subsequent to service.  Subsequent 
to the acute episode of right upper quadrant pain that was 
treated and resolved during service, all clinical evidence 
shows that gastritis and esophagitis had resolved and did not 
remain chronic in nature.  Although service connection may be 
presumed for gastrointestinal signs or symptoms due to 
undiagnosed illness, service connection on this basis is not 
warranted because the symptoms are clearly shown to have 
resulted from documented clinical diagnoses of esophagitis 
and gastritis and there has been no demonstrated chronicity 
of these disorders at any time since the veteran was 
separated from service.  

Tooth #9:  The service medical records document that the 
veteran was struck in the mouth with a screwdriver resulting 
in a fracture of tooth 9 and a cut lip.  Although not part of 
this appeal, the Board notes that a small scar of the upper 
lip was service connected, effective from service separation 
in July 1995.  Dental examinations from after service confirm 
a hairline fracture noted on the enamel of tooth 9, and that 
temporary restorations have needed repair. 

Disability compensation and VA dental treatment may be 
provided for certain specified service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only, but not 
compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.  The types of dental disorders that may be 
compensable include irreplaceable missing teeth and disease 
or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2002).  The medical records during and subsequent 
to service do not indicate that the veteran has an 
irreplaceable missing tooth.  He also does not have damage to 
the jaw or any of the other conditions listed as compensable 
dental and oral conditions under the rating schedule.  
Therefore, he is not eligible for compensation for any 
service-connected dental disorder.

The regulations, however, further provide classes of 
eligibility for VA dental treatment, defining the 
circumstances under which treatment may be authorized.  
Because fracture of tooth 9 is shown to have occurred during 
service as a result of trauma, the veteran qualifies for 
tooth 9 to be treated as a Class II(a) dental disability, as 
a noncompensable dental condition found to result from trauma 
and, as such, is authorized any treatment indicated as 
reasonably necessary for correction of the trauma on a 
lifetime basis.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c).  
Although the RO has historically denied the veteran's claim 
for service connection for dental trauma to tooth 9, this 
appears to have been a denial of entitlement to compensation 
which decision was proper.  The Board, however, is unable to 
determine whether the veteran has been accorded entitlement 
to service connection for lifetime treatment purposes only 
and the Board finds that he is so entitled in accordance with 
the governing law and regulations.

Increased Rating

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably be determined.  Separate diagnostic code identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Any reasonable doubt regarding degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Compensation for disabilities of individual fingers are 
covered at 38 C.F.R. § 4.71(a), Diagnostic Codes 5224 through 
5227.  Although compensable evaluations are available for 
favorable and unfavorable ankylosis (bony fixation) of the 
thumb, index and middle fingers of the major and minor hands, 
a noncompensable evaluation only is authorized for ankylosis 
of any other finger, including the ring finger of either the 
major or minor hand.  Diagnostic Code 5227.  The only 
exception to this would be for extremely unfavorable 
ankylosis, meaning bony fixation, of the ring or little 
finger in an extremely unfavorable position, which is to be 
rated as amputation of such finger under other diagnostic 
codes.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
Amputation of the ring finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto 
warrants no higher than a 10 percent evaluation for either 
the major or minor hand.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5155.

Right Ring Finger:  The veteran fractured his right ring 
finger in March 1993.  X-ray studies revealed no displacement 
or angulation and no joint space problems.  This nondisplaced 
fracture is shown to have resolved without further treatment.  
X-ray studies subsequent to service fails to show adverse 
results of the healed fracture or bony abnormality of the 
finger.  Ranges of motion of the finger are essentially 
normal except for mild stiffness and some discomfort on use.  

A preponderance of the evidence is against a compensable 
evaluation at all times during the pendency of this appeal 
from the date of service separation forward.  The right ring 
finger fracture was nondisplaced and is well healed with some 
stiffness and discomfort on use.  No ankylosis of the finger 
is identified and even if (other than extremely unfavorable) 
bony fixation of this finger were shown, a noncompensable 
evaluation would remain warranted in accordance with 
Diagnostic Code 5227.  Mild stiffness with discomfort on use 
does not meet nor closely approximate the criteria required 
for a compensable evaluation which would be extremely 
unfavorable bony fixation of the finger, resulting in a loss 
of use of the finger, tantamount to an amputation of that 
finger at the PIP joint (the site of the fracture during 
service) to warrant the next higher 10 percent evaluation.  
In the absence of evidence revealing a degree of disability 
which meets or nearly approximates the criteria for an 
amputation of the right ring finger at the PIP joint, a 
compensable evaluation is not warranted at any time during 
the pendency of this appeal.


ORDER

Entitlement to service connection for a disability manifested 
by right hand numbness, to include as resulting from an 
undiagnosed illness, is denied.

Entitlement to service connection for the residuals of a left 
ankle sprain is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is granted.

Entitlement to service connection for headaches, to include 
as resulting from an undiagnosed illness, is denied.

Entitlement to service connection for the residuals of an 
injury to the left middle finger is denied.

Entitlement to service connection for gastritis and 
esophagitis, to include as resulting from an undiagnosed 
illness, is denied.

Entitlement to service connection for a fracture of tooth 9 
is denied for VA compensation purposes, but is granted for VA 
treatment purposes in accordance with 38 C.F.R. § 17.161(c) 
(Class II(a)).

Entitlement to an increased (compensable) evaluation for the 
residuals of a fractured right ring finger is denied.


REMAND

The remaining issue perfected for appeal is the veteran's 
request for an increased (compensable) evaluation for what is 
characterized as desquamating dermatosis of the hands and 
feet.  The Board notes that, during the pendency of this 
appeal, the criteria for evaluating skin diseases was 
changed.  Where a law or regulation changes after the claim 
has been filed or reopened but before administrative process 
has been concluded, the regulation which is most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise, and VA has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran's skin disorder of the hands and feet 
historically has been evaluated by analogy to the criteria 
provided for evaluation of eczema at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  This criteria required inquiry into 
issues of exfoliation, exudation, itching, and exposed and 
nonexposed surfaces.  Effective in August 2002, however, the 
criteria at Diagnostic Code 7806 were changed with the 
principal inquiry being reflected into percentages of the 
area of the skin affected by the skin disorder.  The veteran 
has never been notified of this new criteria in previous 
ratings or evaluations by the RO nor do the VA examinations 
on file address this new criteria.  Although the clinical 
evidence on file does not demonstrate that the veteran's skin 
disorder of the hands and feet has been significantly 
disabling, the Board cannot conclude that the veteran would 
not be prejudiced if the Board attempted, in the first 
instance, to evaluate the veteran under both old and new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this issue is REMANDED to the RO for the 
following action:

1.  The veteran should be provided a VA 
dermatological examination and his claims 
folder should be provided to the VA 
physician for review in conjunction with 
the examination.  The examination report 
must state that the claims folder was 
provided and reviewed by the examiner.  
The VA physician should also be provided 
with copies of both the old and new 
criteria for evaluation of the veteran's 
service-connected skin disorder of the 
hands and feet as provided at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (prior to 
and after the changes made effective in 
August 2002).  The VA physician should 
conduct a routine dermatological 
examination which includes evaluation of 
the veteran's desquamating dermatosis of 
the hands and feet, and this examination 
report should include consideration of 
and discussion of the actual criteria 
provided for evaluation of this 
disability at Diagnostic Code 7806, both 
old and new criteria.  

2.  After completing the above 
development, the RO should initially 
review the report of examination provided 
by the VA dermatologist to insure that it 
complies with the directions provided 
above and should return the report for 
any corrective action found necessary.  
Thereafter, the RO should again review 
the veteran's claim for an increased 
(compensable) evaluation for his service-
connected skin disorder of the hands and 
feet.  If a decision is not rendered to 
the veteran's satisfaction, the RO should 
then issue a supplemental statement of 
the case which addresses the duties to 
assist and notify in VCAA, and the old 
and new criteria for evaluating the 
veteran's skin disorder.  The veteran and 
representative should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


